Case 1:16-cv-00272-MAC-ZJH Document 200 Filed 12/11/18 Page 1 of 5 PageID #: 1922



                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                   BEAUMONT DIVISION

  RALPH LYNN FERGUSON, JR.,                       §
      Plaintiff,                                  §
                                                  §
  v.                                              §          CIVIL ACTION NO. 1:16-cv-00272
                                                  §
  ERIC MARCINE DUNN, ET AL.,                      §
       Defendants.                                §          Jury


             DEFENDANT DUNN’S REPLY TO PLAINTIFF’S RESPONSE TO
            MOTION FOR SUMMARY JUDGMENT WITH BRIEF IN SUPPORT

          Trooper Eric Dunn asks the Court to dismiss Ferguson’s complaint based upon his

  entitlement to qualified immunity.

                                       Statement of the Case

          Ferguson brings suit for alleged violations of his Constitutional rights pursuant to 42

  U.S.C. § 1983. The Court previously dismissed all but two claims brought against Trooper Dunn

  [D.E. 169 & 174]. The only remaining claims against Trooper Dunn are the alleged search and

  seizure of Ferguson’s car after his arrest [D.E. 169 & 174]. These allegations arise from a traffic

  stop and arrest of Ferguson by Dunn on August 5, 2014 by Dunn, a trooper for the Texas

  Department of Public Safety [D.E. 169]. Trooper Dunn filed a motion for summary judgment

  [D.E. 184], to which Ferguson filed a response [D.E. 198]. The Court has ordered Trooper Dunn

  to file a reply [D.E. 199].

                                          Brief in Support

          Trooper Dunn will address Ferguson’s response to his motion for summary judgment by

  reference to specific paragraphs in the response.

  Plaintiff’s Response Paragraphs 5-10: Ferguson argues that because his arrest for Failure to
Case 1:16-cv-00272-MAC-ZJH Document 200 Filed 12/11/18 Page 2 of 5 PageID #: 1923



  Identify was not an arrestable offense, Trooper Dunn was not authorized by Section 545.305(8)

  of the Texas Transportation Code to seize his vehicle. However, this Court has already

  determined that Trooper Dunn had probable cause to arrest Ferguson for failing to provide his

  driver’s license [D.E. 169, pp. 8-9]. Therefore, Trooper Dunn was in compliance with Section

  545.305(8) of the Texas Transportation Code when he seized Ferguson’s vehicle.

  Plaintiff’s Response Paragraphs 11-16: Ferguson attempts to distinguish Trent v. Wade, 776

  F.3d 368, 387 n. 13 (5th Cir. 2015), which the Court has already cited as the appropriate standard

  for seizure of a vehicle based upon the public caretaking exception [D.E. 169, p. 12]. In Trent,

  the court stated that “Public caretaking typically applies when the owner of the vehicle has been

  arrested while the vehicle is on the public streets. In that situation, the public caretaking

  exception to the warrant requirement allows police to impound the vehicle to protect the vehicle,

  its contents, and the surrounding roadways.” Id. That is exactly the case herein. Ferguson was

  arrested while the vehicle was on a public street. Therefore, Trent applies and the seizure of the

  vehicle was lawful.

  Plaintiff’s Response Paragraphs 17-19: Ferguson attempts to distinguish South Dakota v.

  Oppermon, 428 U.S. 364, 368-369 (1976), which again, the Court has already cited as the

  appropriate standard for seizure of a vehicle based upon the public caretaking exception [D.E.

  169, p. 12]. In Opperman, the Supreme Court stated “[t\he authority of police to seize and

  remove from the streets vehicles impeding traffic or threatening public safety and convenience is

  beyond challenge.” Id. Again, that is the case herein. Ferguson’s vehicle was on a public street

  and it could impede traffic or threaten public safety and convenience if it was left on the side of

  the road after Ferguson had been placed under arrest. Therefore, Opperman applies and the

  seizure of the vehicle was lawful.

                                                  2
Case 1:16-cv-00272-MAC-ZJH Document 200 Filed 12/11/18 Page 3 of 5 PageID #: 1924



  Plaintiff’s Response Paragraph 23: Ferguson argues that peace officers may conduct an

  inventory search when only when they lawfully arrest someone. As discussed previously, the

  arrest of Ferguson was lawful for failing to provide his driver’s license. Therefore, the inventory

  search was lawful.

  Plaintiff’s Response Paragraphs 25-26: Ferguson apparently argues that there is a fact dispute

  over whether Trooper Dunn actually conducted an inventory search due to paperwork stating that

  no vehicle inventory was conducted in contrast to the affidavit attached to the summary judgment

  motion. Regardless of any paperwork, the video of the traffic stop, which is already in evidence,

  shows Trooper Dunn conducting a inventory search. As the Supreme Court stated in Scott v.

  Harris, 550 U.S. 372, 379 (2009), the video shows what the video shows. Therefore, regardless

  of any contention regarding paperwork, as the video shows Trooper Dunn conducting a inventory

  search, then we go with the video [See Disc 1 at 50:45-1:19:05].

  Plaintiff’s Response Paragraph 29: Lastly, Ferguson alleges that Trooper Dunn was in fact

  conducting a search looking for criminal activity to cover-up his statement that Ferguson would

  kill him. While there is no evidentiary basis for such a conclusion, Trooper Dunn’s alleged evil

  motivation would not be relevant if he in fact conducted an inventory search, which is what is

  shown on the video.

                                             Conclusion

         Trooper Dunn is entitled to qualified immunity and he asks the Court to dismiss

  Ferguson’s complaint against him with prejudice.




                                                  3
Case 1:16-cv-00272-MAC-ZJH Document 200 Filed 12/11/18 Page 4 of 5 PageID #: 1925



                                                 Respectfully submitted,

                                                 KEN PAXTON
                                                 Attorney General of Texas

                                                 JEFFREY C. MATEER
                                                 First Assistant Attorney General

                                                 BRANTLEY STARR
                                                 Deputy First Assistant Attorney General

                                                 DARREN L. MCCARTY
                                                 Deputy Attorney General for Civil Litigation

                                                 SHANNA E. MOLINARE
                                                 Chief, Law Enforcement Defense Division

                                                 /s/ Seth Byron Dennis
                                                 SETH BYRON DENNIS
                                                 Assistant Attorney General
                                                 Attorney-in-charge
                                                 Texas State Bar No. 00790580

                                                 Law Enforcement Defense Division
                                                 OFFICE OF THE ATTORNEY GENERAL
                                                 P. O. Box 12548, Capitol Station
                                                 Austin, Texas 78711
                                                 (512) 463-2080 / Fax (512) 370-9420

                                                 Attorneys for Defendant Dunn

                                    Notice of Electronic Filing

         I, Seth Byron Dennis, Assistant Attorney General of Texas, do hereby certify that I have

  electronically submitted for filing, a true and correct copy of the above and foregoing Defendant

  Dunn’s Reply to Plaintiff’s Response to Motion for Summary Judgment with Brief in

  Support in accordance with the Electronic Case Files System of the Eastern District of Texas, on

  this the 11th day of December, 2018.

                                                 /s/ Seth Byron Dennis
                                                 SETH BYRON DENNIS
                                                 Assistant Attorney General

                                                 4
Case 1:16-cv-00272-MAC-ZJH Document 200 Filed 12/11/18 Page 5 of 5 PageID #: 1926



                                        Certificate of Service

         I, Seth Byron Dennis, Assistant Attorney General of Texas, do hereby certify that a true

  and correct copy of the above and foregoing Defendant Dunn’s Reply to Plaintiff’s Response

  to Motion for Summary Judgment with Brief in Support has been served by means of the

  Eastern District of Texas’s CM/ECF filing system, in accordance with the Federal Rules of Civil

  Procedure on this the 11th day of December, 2018, addressed to all parties of record. It has also

  been sent by United States mail to:

  Ralph Ferguson, Jr.
  1192 Highway 27
  DeRidder, LA 70634
                                                  /s/ Seth Byron Dennis
                                                  SETH BYRON DENNIS
                                                  Assistant Attorney General




                                                  5
